Citation Nr: 1450968	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  07-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran had recognized Philippine guerilla service in the United States Army Forces in the Far East (USAFFE) from December 1944 to March 1945, and from April 1945 to June 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which, in pertinent part, denied the Veteran's claim for SMC based on the need for regular A&A or by reason of being housebound.  

The Board remanded the Veteran's claim in April 2014 for further development, and the case has since been returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is necessary prior to adjudication of the Veteran's SMC claim for A&A.  

In April 2014, the Board remanded the Veteran's claim for, inter alia, a VA examination to determine whether he requires the aid and attendance of another person as a result of his service-connected disabilities.  The AOJ was also asked to contact the Veteran to determine his current address of record.  

In a June 2014 VHA Compensation and Pension (C&P) Exam Inquiry, there are two addresses listed for the Veteran.  One address is in the Philippines, and the other is in San Diego, California.  It is unclear as to which address the C&P employees sent the notice.  There is a notation in the inquiry indicating that "Patient's address/phone provided by VBA differs from VHA's database.  Please verify address for accuracy before mailing exam notification letter."

In July 2014, the AMC attempted to contact the Veteran, as well as his wife and son, via telephone.  The numbers listed did not work.  A report of general information indicated that the Veteran's Social Security number (SSN) did not pull up a "Clear Report."  

Jurisdiction of the Veteran's claims file continues to reside at the Manila, Philippines RO.  Although there is a copy of the examination inquiry in the claims file, there is not a copy of the examination notice that was sent to the Veteran.  It is simply unclear whether the Veteran was properly notified.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  Moreover, the evidence does not show any attempts by the VAMC or the AMC to secure the Veteran's possible phone number and address in the Philippines, nor is there evidence that the examination notice was returned to sender.  Although the Veteran told VA he planned to permanently move to San Diego, there is some indication that he may also reside in the Philippines as evidenced by the addresses of record.  Attempts should be made to contact the Manila RO to obtain the Veteran's current address and telephone number.  

The Board is aware of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b).  However, based on the above and in consideration of Kyhn, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine entitlement to SMC based on A&A.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to verify his current residential address.  If contact cannot be made with the Veteran, attempt to obtain his address and telephone number from the Manila, Philippines RO.  Documentation of this activity, including the response provided by the Veteran and the Manila RO, must be added to the record.

2.  Afford the Veteran a VA examination to determine whether the Veteran's service-connected disabilities cause him to be housebound or in need of regular aid and attendance of another person.

The examiner should indicate the underlying disability or disabilities causing each specific impairment of function noted.  The examiner should also state an opinion as to whether any of these functional impairments, alone or in combination, render the Veteran housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities renders him unable to protect himself from the hazards or dangers incident to his daily environment.  In doing so, the VA examiner should consider the October 2010 VA medical opinion that the Veteran's episodic dizziness requires he have aid and attendance, and whether his symptoms of episodic dizziness are manifestations of his service-connected heart disease disability.

A copy of the notice of the examination sent to the Veteran must be associated with the electronic claims file.  

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish to the Veteran supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



